DETAILED ACTION


Status
This Non-Final Office Action is in response to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 22 January 2021. Claim(s) 1-2 and 4-14 is/are presently pending.  The present Action contains a new ground(s) of rejection not necessitated by amendment to the claims. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejection of claim(s) 1-2, 4-8, 11 and 13  under 35 U.S.C. 103 as being unpatentable over Strock in view of Hashimoto as evidenced by Marchiando, the applicant(s) submit the following remark(s)/argument(s):

(A)	At section III.A. of the submitted Reply: Hashimoto is non-analogous art to the claimed invention. Specifically, the applicant(s) contend Hashimoto fails to disclose or suggest rubber compositions being used in a turbine engine. Therefore, Hashimoto cannot properly be considered within the same field of endeavor, and cannot properly be considered reasonably pertinent to the problem faced by the inventor(s). 
In reply, the Office respectfully considers this argument not persuasive because though Hashimoto does not disclose or suggest the rubber composition for use in a turbine engine. The preamble of claim 1 recites a “ring-shaped thermomechanical part for a turbine engine.” The recitation “for a turbine engine” is considered the intended use of the thermomechanical part. Furthermore, the applicant(s) specification, at page 3, second full paragraph, indicates the 
	
(B)	At section III.B. of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claim 1: “the fillers are exclusively non-deflagrating carbon filers comprising the chemical element C.” Specifically, the applicant(s) contend one of ordinary skill in the art would not be motivated to modify Strock in view of Hashimoto. Hashimoto teaches the use of carbon black with a specific polyorganosiloxne having a structure recited at column 3, lines 6-63 while Strock teaches the polymeric matrix comprises a silicone selected from a family including liquid dimethyl- and fluoro- silicone rubbers and their copolymers (e.g. polydimethylsiloxane). Hashimoto teaches that carbon black dispersion is poor in a mostly polydimethylsiloxane matrix. Furthermore, Strock emphasizes the efficiency of carbon nanotubes having a high aspect ratio in providing improved thermal conductivity. Thus, one of ordinary skill in the art would not be motivated to replace the carbon nanotubes in the polydimethylsiloxane matrix with carbon black particles as taught by Hashimoto because not only would there by poor dispersion of carbon black particles, per Hashimoto, but the use of carbon black over high aspect ratio carbon nanotubes would be detrimental to the advantages in thermal conductivity, per Strock. 
In reply, the Office respectfully considers this argument persuasive. Therefore, the rejection(s) is/are withdrawn. However, upon further consideration a new ground(s) of rejection is made under 35 U.S.C. 102(a)(1). 

(C)	At section III.C. of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claim 1: “the fillers are exclusively non-deflagrating carbon fillers.” Specifically, the applicant(s) contend Strock discloses a plurality of fillers while Hashimoto may comprise fillers other than carbon black. 
In reply, the Office respectfully considers this argument partly persuasive. The Office agrees Strock discloses more than one type of filler is included in the composition. However, the Office disagrees that Hashimoto fails to disclose a composition with exclusively non-deflagrating carbon fillers. Hashimoto discloses the composition includes polyorganosiloxane with carbon black reinforcing filler (column 9, line 67 and column 11, lines 1-2). Hashimoto does indicate that in addition to carbon black, if necessary, other types of reinforcing or non-reinforcing fillers can be used (column 10, lines 26-29). Thus, Hashimoto teaches at least one embodiment for a compound having fillers that are exclusively carbon black and at least one other embodiment for a compound having a plurality of fillers including carbon black. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4,714,734 to Hashimoto et al. (hereinafter “HASHIMOTO”).

(A) Regarding Claim 1:
	HASHIMOTO discloses:
A ring-shaped thermomechanical part (e.g. a carcass 7 for a tire, see Fig. 1 and column 13, lines 42 and 46) for a turbine engine, comprising at least one coating (e.g. “S” of Fig. 1) including a polymeric matrix and fillers, wherein the fillers are exclusively non-deflagrating carbon fillers comprising the chemical element C (column 13, lines 63-66), and wherein the fillers are in the form of particles (column 3, line 63).
		NOTE ON CLAIM INTERPRETATION:
			The phrase “for a turbine engine” is considered a recitation of intended use.

	(B) Regarding Claim 2:
		HASHIMOTO further discloses:
The carbon has a self-inflammation temperature above 1,900 C (column 10, lines 13-17 and column 13, lines 63-66).
Note on prior art interpretation:
The instant specification notes at page 4, third full paragraph that carbon black is one of the carbons that is non-deflagrating and page 5, third full paragraph, indicates it is the inherent nature of such carbon to have a self-inflammation temperature above 1,900˚C.

(C) Regarding Claim 4:
		HASHIMOTO further discloses:
The fillers are in carbon black (column 13, lines 63-66).

(D) Regarding Claim 5:
		HASHIMOTO further discloses:
The polymeric matrix mainly comprises a polysiloxane (column 13, lines 63-66).

(E) Regarding Claim 11:
		HASHIMOTO further discloses:
A mass content of the fillers in the thermomechanical part is at least 50% (the amount of carbon black is 100 parts by weight, per 100 parts by weight of the matrix, column 10, lines 13-17).

(F) Regarding Claim 13:
		HASHIMOTO further discloses:
The fillers are in the form of particles (column 3, line 63).


Allowable Subject Matter
Claim(s) 9 is allowed.

Claim(s) 10, 12 and 14 depend from claim 9. 

Claim(s) is/are 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(S) 8 depend from claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-570-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745